J.M. Ellsberry, hereinafter called appellee, sought a writ ofmandamus against M.J. Dougherty, G.C. Spilsbury, C.H. McKellips, Geo. H. Wilbur, Wm. J. Schnauffer, Paul H. Versluis, E.M. Goodson, C.J. Wood and Stephen Faultis, as members of the Board of Directors of the Roosevelt Water Conservation District, Maricopa County, Arizona, and Claude N. Miller, as secretary of such board, hereinafter called appellants, ordering them to call a special recall election for the purpose of submitting to the properly qualified electors of division No. 2 of said district as to whether or not M.J. Dougherty, one of the directors from said division, should be recalled from office. The matter was heard before the superior court of Maricopa county, and a peremptory writ of mandamus was issued to the directors, commanding them to call such an election. This appeal was taken from the judgment and a supersedeas bond was filed which automatically prevented the carrying out of the orders contained in the writ.
Application was made to this court to have the case advanced on the calendar for argument, it being represented that the term of office of the said M.J. Dougherty expired on January 1, 1935, and that unless the case was finally determined before that date the case would be moot and any judgment therein would be ineffectual. The same statements were made at the oral argument of the case.
It therefore appears that at the present time the case has become moot, and that any expression of opinion by us as to whether or not the judgment of the trial court was correct, and the reasons therefor, would be merely obiter dicta.
For the foregoing reasons the appeal is dismissed. *Page 177